Case 1:20-cv-02484-MSK Document 21-1 Filed 03/11/21 USDC Colorado Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO

 Civil Action No.: 1:20-cv-2484

 CITIZENS FOR A HEALTHY COMMUNITY,
 et al.,

        Petitioners,

 v.

 UNITED STATES BUREAU OF LAND
 MANAGEMENT, et al.,

        Federal Respondents.


             [PROPOSED] ORDER GRANTING STIPULATED STAY OF
         PETITIONERS’ CLAIMS UNDER THE ENDANGERED SPECIES ACT



        Having reviewed the Parties’ stipulated stay of Petitioners’ claims under the

 Endangered Species Act, and finding good cause, the Court approves the stipulation.



 _______ day of March, 2021                  __________________________

                                                    District Court Judge




                                                1
